86 S.E.2d 458 (1955)
241 N.C. 639
CAROLINA CENTRAL GAS COMPANY
v.
Clay HYDER and wife, Ola Grace Hyder and W. O. McGibony, Trustee.
No. 163.
Supreme Court of North Carolina.
March 23, 1955.
*459 L. B. Prince, Hendersonville, for petitioner-appellant.
B. A. Whitmire and M. M. Redden, Hendersonville, for respondents-appellees.
DENNY, Justice.
The petitioner assigns as error thirty exceptions to rulings of the court in the course of the trial below. However, we deem it necessary to discuss only those which present *460 these questions. (1) In view of the rights acquired by the petitioner, was it error to refuse to instruct the jury that, "When land is appropriated under the power of eminent domain for a right of way or easement, the condemner acquires an easement only in the land so taken, and the fee of the property remains in the landowner, who may subject the land to any use which is not inconsistent with its use for the purpose for which it is taken"? (2) Did the court commit error in instructing the jury that it should disregard testimony as to the value of the respondents' property if they were permitted to build a lake over the condemned right of way, and in refusing to permit the witness Dalton to give his opinion to the jury as to the damage to the property if the lake could be constructed? (3) Did the court err in giving the following instructions to the jury? "As a consequence, compensation is to be assessed by you members of the jury in this case on the basis of the rights acquired by the condemner at the time of the taking, and not on the basis of the condemner's subsequent exercise of such rights. It is well settled that the respondent is entitled to recover not only the value of the land taken, but also the damages thereby caused to the remainder of the land. Even if the petitioner should not use the entire right of way, the rule would be the same as it is not what the petitioner actually does, but what it acquires the right to do, that determines the amount of damages. Since the condemner acquires the complete right to occupy and use all the land covered by the perpetual easement for all time to the exclusion of the landowner, the bare fee remaining in the landowner is, for all practical purposes, of no value, and the value of the perpetual easement acquired by the condemner is virtually the same as the value of the land embraced by it. The petitioner cannot demand a perpetual easement with one breath and insist with the next that he be excused from paying full compensation for the perpetual easement on the ground there is a bare possibility that he may abandon the perpetual easement on some uncertain day. This is true because the law of eminent domain deems the possibility of the abandonment of a perpetual easement by the nonuser so remote and improbable that it will not allow the contingency to be taken into consideration in determining the value of the easement."
The first and third questions may be considered together. Ordinarily, a mere private easement for the purpose of ingress and egress across agricultural lands carries with it no implication of a right to deprive the owner of the fee to full enjoyment of his property. The use, however, must be such as not to materially impair or unreasonably interfere with the exercise of the rights granted in the easement. Carolina Power & Light Co. v. Bowman, 229 N.C. 682, 51 S.E.2d 191, 6 A.L.R. 2d 194, and cited cases; Chesson v. Jordan, 224 N.C. 289, 29 S.E.2d 906; 18 Am.Jur., Eminent Domain, section 115, page 741 et seq. See also Annotation 68 A.L.R. 837.
Barnhill, J., now Chief Justice, pointed out, however, in Chesson v. Jordan, supra [224 N.C. 289, 29 S.E.2d 909], that, "Generally speaking, the nature of the easement acquired rather than the character of the use must control the rights of the parties. Hence, no hard and fast rule may be prescribed. Each case must be controlled, in large measure, by the particular facts and circumstances being made to appear." In other words, in assessing damages for easement rights, it is not what the condemner or grantee actually does, but what it acquires the right to do that determines the quantum of damages. Virginia & C. S. R. Co. v. McLean, 158 N.C. 498, 74 S.E. 461; Suffolk & C. R. Co. v. West End Land & Improvement Co., 137 N.C. 330, 49 S.E. 350, 68 L.R.A. 333, 107 Am. St. Rep. 490.
In the instant case, the nature of the easement is stipulated and does not purport to limit the petitioner's use to the exercise only of such rights as may be reasonably necessary to carry out the purposes for which the easement is sought. On the contrary, the judgment entered in this cause grants the right of way sought by the petitioner as set *461 out by metes and bounds in the stipulations, and further recites that, "The right of way hereby awarded includes all of the rights allowed by law and specifically includes the right of way and easement for the purpose of laying, constructing, maintaining, operating, repairing, altering, replacing and removing pipelines in connection with the business of the petitioner, and including, but without limiting the same to, the free and full right of ingress and egress over and across said lands and other lands of the respondents to and from said right of way and easement, and the right from time to time to cut all trees, undergrowth and other obstructions that may injure, endanger or interfere with the construction, operation, maintenance and repair of said pipelines." (Emphasis added.)
Therefore, in light of these provisions, we think the requested instructions were properly refused and that the instructions complained of were not prejudicial to the petitioner. Proctor v. State Highway and Public Works Commission, 230 N.C. 687, 55 S.E.2d 479; North Carolina State Highway v. Black, 239 N.C. 198, 79 S.E.2d 778.
The second question must likewise be answered in the negative. Damages as compensation for the taking were to be determined in light of the rights granted in accordance with the stipulations entered into by the respective parties. As to whether the damages should have been mitigated by permitting the respondents to build a lake and backwater over the condemned right of way, was a question for the respondents to determine, not the court. The court had no authority to contract for the parties in this respect. Proctor v. State Highway and Public Works Commission, supra.
Moreover, it should be kept in mind that the petitioner refused to accept a reassessment of the damages, which reduced the amount previously assessed by $1,300, on the ground that the respondents be permitted to build a lake that would backwater over the designated right of way, and appealed to the Superior Court from the order confirming the reassessment. Furthermore, in a pretrial hearing in this proceeding, the parties entered into certain stipulations. These stipulations fixed the nature and scope of the designated right of way and made no mention of the respondents' right to build a lake that would cover it. In fact, the petitioner in its brief states that, "* * * while the respondents may be, under the present judgment, deprived of using it as a lake site, the result of its decision would result in an economical loss to the community since certainly the petitioner is not going to use it as a lake site, and could not under the law as it did not acquire this right."
We cannot agree with the above reasoning. The judgment entered in the court below, with respect to the right of way granted, simply follows the stipulations of the parties in that respect. If the petitioner is getting more than it wants, such fact flows from the stipulations made by the parties themselves and cannot be charged to any action of the court in connection with the trial below.
In Proctor v. State Highway and Public Works Commission, supra [230 N.C. 687, 55 S.E.2d 483], the Highway and Public Works Commission entered the land of the petitioner and appropriated a portion of the same to public use as a right of way for a highway. Parts of the petitioner's residence and store stood on the right of way taken by the respondent. The respondent insisted that it had proposed that the petitioner might move the buildings on the right of way at her own expense and that the court should coerce removal by the petitioner by means of a judgment impounding a portion of the recovery. We said: "Whether the presence of parts of the dwelling and store on the right of way interfered with the free exercise of the easement condemned was for the determination of the respondent. Whether she (petitioner) should accept the proposal of the respondent that she remove these parts of the buildings from the right of way to her remaining lands at her own expense, was for the decision of the petitioner. These things were not concerns of the court."
*462 The trial below seems to have been free from prejudicial error, and the result will not be disturbed.
No error.
BARNHILL, C. J., and DEVIN, J., took no part in the consideration or decision of this case.